DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1 and Species B1 in the reply filed on 05/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 2, the limitation “a ratio of an area of the plurality of upstream-side parts to a predetermined area in the low temperature layer is lower than a ratio of an area of the plurality of downstream-side parts to the predetermined area in the low temperature layer” in ll. 13-15 is indefinite, in context, since it cannot be discerned what structure is being imparted by the aforementioned limitations. For Examination purposes and in accordance with the specification and drawings, “a ratio of an area of the plurality of upstream-side parts to a predetermined area in the low temperature layer is lower than a ratio of an area of the plurality of downstream-side parts to the predetermined area in the low temperature layer” will be interpreted as –the plurality of upstream-side parts occupies an area in the low temperature layer that is less than the area occupied by the plurality of downstream-side parts in the low temperature layer--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US PG Pub. 20160282064) hereinafter referred to as Yoon.









[AltContent: arrow][AltContent: textbox (Downstream)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Communication Channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    179
    380
    media_image1.png
    Greyscale

[AltContent: textbox (Upstream)][AltContent: textbox (Channels)]



Yoon Figure 13B
Regarding Claim 1, Yoon discloses a stacked heat exchanger, comprising: 
a high temperature layer (710, see figure 18) that has a plurality of channels (shown in figure 18, see also figure 13B for details of the channels) into which a high temperature-side fluid (“water”, see ¶ [48]) is introduced; and 
a low temperature layer (720 and 730, see figure 18) that has a plurality of channels (shown in figure 18, see also annotated figure 13B for details of the channels)  into which a low temperature-side fluid is introduced (“water”, see ¶ [48]), the low temperature layer being stacked on the high temperature layer (shown in figure 18), and the low temperature-side fluid having a temperature lower than the high temperature-side fluid (see ¶ [48], wherein the second fluid undergoes a phase change to vapor), wherein 
each of the channels of the low temperature layer has an upstream-side part (223, shown in annotated figure 13B, being the annotated “Channels”) in which at least a part of the low temperature-side fluid evaporates by being heated by the high temperature- side fluid that flows within the high temperature layer (see ¶ [88] and intended use analysis below), and a downstream-side part (show in annotated figure 13B, being the annotated section of the flow channel) in which the low temperature-side fluid that has evaporated in the upstream-side part is heated by the high temperature-side fluid that flows within the high temperature layer (see ¶ [88] and intended use analysis below), 
a ratio of an area of the plurality of upstream-side parts to a predetermined area in the low temperature layer is lower than a ratio of an area of the plurality of downstream-side parts to the predetermined area in the low temperature layer (shown in annotated figure 13B, wherein the annotated upstream channels occupy a lesser area in a given area when compared to the area occupied by the downstream channels in the same given area), and the low temperature layer further includes a communication channel (see annotated figure 13B, “Communication Channel”) that is communicated with the upstream-side part of each of the channels and is communicated with the downstream-side part of each of the channels (shown in annotated figure 13B).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “in which at least a part of the low temperature-side fluid evaporates by being heated by the high temperature- side fluid that flows within the high temperature layer” and “in which the low temperature-side fluid that has evaporated in the upstream-side part is heated by the high temperature-side fluid that flows within the high temperature layer”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Yoon further discloses due to a difference in at least one of channel shape or width (shown in figure 13B, wherein the formed channel shapes differ from the annotated upstream part to the annotated downstream part), the ratio of the area of the plurality of upstream-side parts to the predetermined area in the low temperature layer is lower than the ratio of the area of the plurality of downstream-side parts to the predetermined area in the low temperature layer (shown in figure 13B, wherein the upstream part occupies a lesser area when compared to the area occupied by the downstream part).
Regarding Claim 5, Yoon further discloses each of the upstream-side parts has the same length (shown in annotated figure 13B).
Regarding Claim 7, Yoon further discloses each of the upstream-side parts has a shape extending linearly (shown in annotated figure 13B), and each of the downstream-side parts is different from the upstream-side part in at least one of channel width (shown in annotated figure 13B) and has a shape extending linearly (shown in annotated figure 13B, wherein the parts extend linearly at an angle).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US PG Pub. 20160282064) hereinafter referred to as Yoon.




[AltContent: arrow][AltContent: arrow][AltContent: textbox (Downstream)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Communication Channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    179
    380
    media_image1.png
    Greyscale

[AltContent: textbox (Upstream)][AltContent: textbox (Channels)]



Yoon Figure 13B
Regarding Claim 1, Yoon discloses a stacked heat exchanger, comprising: 
a high temperature layer (710, see figure 18) that has a plurality of channels (shown in figure 18, see also figure 13B for details of the channels) into which a high temperature-side fluid (“water”, see ¶ [48]) is introduced; and 
a low temperature layer (720 and 730, see figure 18) that has a plurality of channels (shown in figure 18, see also annotated figure 13B for details of the channels)  into which a low temperature-side fluid is introduced (“water”, see ¶ [48]), the low temperature layer being stacked on the high temperature layer (shown in figure 18), and the low temperature-side fluid having a temperature lower than the high temperature-side fluid (see ¶ [48], wherein the second fluid undergoes a phase change to vapor), wherein 
each of the channels of the low temperature layer has an upstream-side part (223, shown in annotated figure 13B, being the annotated “Channels”) in which at least a part of the low temperature-side fluid evaporates by being heated by the high temperature- side fluid that flows within the high temperature layer (see ¶ [88] and intended use analysis below), and a downstream-side part (show in annotated figure 13B, being the annotated section of the flow channel having a partial zig zag shape) in which the low temperature-side fluid that has evaporated in the upstream-side part is heated by the high temperature-side fluid that flows within the high temperature layer (see ¶ [88] and intended use analysis below), 
a ratio of an area of the plurality of upstream-side parts to a predetermined area in the low temperature layer is lower than a ratio of an area of the plurality of downstream-side parts to the predetermined area in the low temperature layer (shown in annotated figure 13B, wherein the annotated upstream channels occupy a lesser area in a given area when compared to the area occupied by the downstream channels in the same given area), and the low temperature layer further includes a communication channel (see annotated figure 13B, “Communication Channel”) that is communicated with the upstream-side part of each of the channels and is communicated with the downstream-side part of each of the channels (shown in annotated figure 13B).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “in which at least a part of the low temperature-side fluid evaporates by being heated by the high temperature- side fluid that flows within the high temperature layer” and “in which the low temperature-side fluid that has evaporated in the upstream-side part is heated by the high temperature-side fluid that flows within the high temperature layer”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 6, Yoon further discloses each of the upstream-side parts has a shape extending linearly (shown in annotated figure 13B), and each of the downstream-side parts has a shape extending in a zigzag shape (shown in annotated figure 13B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US PG Pub. 20160282064) as applied in Claims 1-2, 5 and 7 above and in further view of in view of Noishiki et al. (US PG Pub. 20160131434) hereinafter referred to as Noishiki.
Regarding Claim 3, Yoon fails to explicitly disclose a second high temperature layer that has a plurality of channels into which the high temperature-side fluid is introduced, the second high temperature layer being stacked on an opposite side of the high temperature layer from the low temperature layer.
Noishiki, also drawn to a stacked plate heat exchanger, teaches a second high temperature layer (38) that has a plurality of channels into which the high temperature-side fluid  (“hydrogen”, ¶ [31]) is introduced, the second high temperature layer being stacked on an opposite side of the high temperature layer from the low temperature (40) layer (shown in figure 4, wherein multiple high and low temperature layers are stacked).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Yoon with a second high temperature layer that has a plurality of channels into which the high temperature-side fluid is introduced, the second high temperature layer being stacked on an opposite side of the high temperature layer from the low temperature layer, as taught by Noishiki, the motivation being to increase the heat transfer capacity if the device while allowing for a greater volume to be cooled in a given period of time.         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763